


Exhibit 10.1


SEPARATION AGREEMENT

          THIS SEPARATION AGREEMENT, dated as of December 17, 2005,
(the “Agreement”), by and between Pathmark Stores, Inc., a Delaware corporation
(the “Company”) and Herbert Whitney (the “Executive”).

          WHEREAS, the Company and the Executive are parties to a certain
Employment Agreement, dated as of December 12, 2002 (the “Employment
Agreement”);

          WHEREAS, the Company and the Executive have previously agreed to the
Executive’s separation from and termination as an employee and an officer of the
Company and each of its subsidiaries;

          WHEREAS, except as otherwise set forth herein, the parties intend that
this Agreement shall set forth the terms of the Executive’s separation and that
this Agreement shall supersede all prior agreements between the parties
regarding the subject matter contained herein, including the Employment
Agreement.

          NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth in this Agreement, the parties hereto hereby agree as
follows:

          1. Termination. The Executive terminated employment with the Company,
effective December 17, 2005 (the “Employment End Date”), and terminated as
Executive Vice President of the Company and from all other positions, offices
and directorships with the Company and its subsidiaries and affiliates
(collectively, the “Company Group”), effective December 17, 2005
(the “Termination Date”). The Executive’s termination shall be treated as a
“termination by the Company other than for Cause or Disability” within the
meaning of the Employment Agreement.

          2. Severance Payments and Benefits. In consideration of the covenants
set forth herein and the waiver and release of claims set forth below, and
provided that the Executive does not revoke this Agreement during the Revocation
Period (as defined below), the Company shall provide the Executive with the
following severance payments and benefits:

          (a) Severance Payments. The Company shall pay the Executive (or in the
event of his death, the Executive’s heirs) the following severance payments (the
“Severance Payments”):

(i) $139,750 to be paid in a lump sum on December 29, 2005; and





(ii) $5,375 to be paid on a weekly basis in accordance with the Company’s normal
payroll practices, for the period following the six-month anniversary of the
Employment End Date and ending on the twenty-four month anniversary of the
Employment End Date.



          (b) Supplemental Payments. The Company shall pay the Executive
supplemental payments in the amount of $3,430 to be paid on a monthly basis for
the 26 month period following the second anniversary of the Employment End Date
(the “Supplemental Payments”)

          (c) Company Car. The Executive shall be entitled to retain the use of
the company car provided to the Executive during his employment with the Company
(the “Company Car”). Within 30 days following the execution of this Agreement,
the Company shall cause to be transferred to the Executive the title to the
Company Car free and clear of all liens, subject to Section 11(b) hereof.

          (d) Treatment of Equity-Based Compensation. The restricted stock unit
previously awarded to the Executive under the 2000 Employee Equity Plan
(together with the individual award agreements applicable to the Executive’s
awards, the “Equity Plan”), as listed on Schedule A hereto, shall be fully
vested and shall be settled in accordance with the terms and provisions of the
Equity Plan. In addition, the stock options previously awarded to the Executive
under the Equity Plan, as listed on Schedule A (the “Stock Options”), shall be
fully vested and shall remain exercisable in accordance with the terms of the
Equity Plan until the second anniversary thereof; provided that, in the event of
any merger, sale or consolidation of the Company or other transaction affecting
the Company’s Common Stock, the Compensation Committee of the Company’s Board of
Directors, in its sole discretion and without your consent, may provide for:

      (i) the continuation of the Stock Options by the Company (if the Company
is the surviving corporation);

      (ii) the assumption of the Stock Options by the surviving corporation;

     (iii) the substitution by the surviving corporation of stock option(s) with
substantially the same terms for the outstanding Stock Options; or

      (iv) the cancellation of the Stock Options upon payment to you of a per
share amount in cash or cash equivalents equal to (A) the highest price paid for
a share of the Company’s Common Stock in such merger, sale, consolidation or
other transaction, minus (B) the exercise price of the applicable Stock Option.

          (e) Continuation of Health Insurance.

2

      (i) The Company shall continue to provide the Executive and his dependents
with health and dental insurance coverage, including prescription coverage and
coverage under any cafeteria and flexible spending account plan maintained by
the Company to the extent permitted under the terms of such plan, to the extent
that such coverage is provided to the Company’s executives (the “Health
Insurance Benefit”) until the earliest of (A) the fourth anniversary of the
Employment End Date; (B) the date on which the Executive becomes eligible to
participate in another group health plan; or (C) the date on which Executive
breaches any of his covenants or obligations under this Agreement, provided,
however, that beginning after the second anniversary of the Employment End Date,
the Company shall not provide dental and vision coverage. In the event that the
Executive does not qualify for the Company’s Health Insurance Benefit, the
Company shall reimburse the Executive for the cost required to maintain a
comparable Health Insurance Benefit. The Executive agrees to promptly notify the
Company in writing in the event that the Executive obtains coverage under
another group health plan. The Executive shall continue to be obligated to pay
his share of premiums, deductibles and co-payments as in effect from time to
time, if applicable, and such employee contributions shall be deducted from the
severance payments provided for in Section 2(a) hereof, it being understood such
employee contributions for the six-month period following the Employment End
Date shall be deducted from the payment described in Section 2(a)(i) hereof.

      (ii) Executive agrees that if at any time he becomes eligible for
Medicare, he shall apply for Medicare and when accepted, substitute Medicare
coverage for any Company-provided health insurance plan.

          (f) Life Insurance. The Company shall continue the Company-provided
portion of Executive’s group life insurance coverage and continue to pay the
employer portion of the applicable premiums, until the earliest of (i) the
second anniversary of the Employment End Date, (ii) the date on which the
Executive becomes eligible for coverage under the benefit plans of a subsequent
employer, (iii) the date on which Executive breaches any of his covenants or
obligations under this Agreement or (iv) upon the effective date of written
notice by the Executive to the Company that he wishes to terminate such
coverage.

          (g) Pension/401(k) Plan. The Executive’s participation in the
Company’s Savings Plan, Pension Plan and Excess Benefit Plan and the
Supplemental Retirement Agreement, dated as of October 4, 2001, between the
Company and the Executive (the “Retirement Plans”) shall terminate on the
Employment End Date. The Executive’s rights and obligations under the Retirement
Plans shall be governed by applicable law and the terms and conditions of the
Retirement Plans, as the same may be amended as provided in Section 11(c)
hereof.

3

          (h) Accrued Salary. The Company has paid the Executive the full amount
of the accrued but unpaid salary that he earned through the Employment End Date.

          (i) Accrued Vacation. The Company shall pay the Executive an amount of
$10,750, representing all of the Executive’s accrued but unused vacation through
the Employment End Date, on or before December 29, 2005.

          (j) Legal Fees. The Company shall pay a law firm directly, in an
amount not to exceed $10,000, for the reasonable legal fees incurred by the
Executive in connection with the review of this Agreement.

          (k) No Other Compensation or Benefits. Except as otherwise
specifically provided herein or as required by Section 4980B(f) of the Internal
Revenue Code of 1986, as amended (the “Code”), or other applicable law, the
Executive shall not be entitled to any compensation or benefits or to
participate in any past, present or future employee benefit programs or
arrangements of any member of the Company Group (including, without limitation,
any compensation or benefits under any severance plan, program or arrangement)
on or after the Employment End Date.

          3. Return of Property. On or prior to the Employment End Date, the
Executive surrendered to the Company all property of the Company Group in the
Executive’s possession (other than the Company Car) and all property made
available to the Executive in connection with his employment by the Company,
including, without limitation, any and all Company credit cards, keys, security
access codes, records, manuals, customer lists, notebooks, computers, computer
programs and files, papers, electronically stored information and documents kept
or made by the Executive in connection with his employment. The Executive shall
delete all electronically stored information and documents relating to the
Company kept or made by the Executive in connection with his employment that
were stored on his personal computer and laptop.

          4. Cooperation. From and after the date hereof, the Executive shall
cooperate in all reasonable respects with the Company Group and their respective
directors, officers, attorneys and experts in connection with the conduct of any
action, proceeding, investigation or litigation involving the Company Group,
including any such action, proceeding, investigation or litigation in which the
Executive is called to testify. The Company agrees to reimburse the Executive
for all reasonable out-of-pocket expenses incurred by the Executive in
connection with such cooperation.

          5. Unfavorable Comments.

          (a) Public Comments by the Executive. The Executive agrees to refrain
from making, directly or indirectly, now or at any time in the future, whether
in writing, orally or electronically: (i) any derogatory comment concerning the
Company Group or any of their current or former directors, officers, employees
or shareholders, or (ii) any other comment that could reasonably be expected to
be detrimental to the business or financial prospects or reputation of the
Company Group.

4

          (b) Public Comments by the Company. The Company shall require its
directors and executive officers to refrain from making, directly or indirectly,
now or at any time in the future, whether in writing, orally or electronically:
(i) any derogatory comment concerning the Executive, or (ii) any other comment
that could reasonably be expected to be detrimental to the Executive’s business
or financial prospects or reputation.

          6. Noncompetition; Nonsolicitation; Confidentiality.

          (a) Noncompetition. During the period commencing on the date hereof
and ending on the second anniversary of the Employment End Date (the “Restricted
Period”), the Executive shall not, without the prior written consent of the
Company’s Board of Directors, directly or indirectly, whether as owner,
consultant, employee, partner, joint venturer, or agent, through stock
ownership, investment of capital, lending of money or property, rendering of
services, or otherwise (except ownership of less than 1% of the number of shares
outstanding of any securities which are publicly traded), compete in the States
of New Jersey, New York, Delaware or Pennsylvania with the retail supermarket or
drugstore business of the Company or any parent or subsidiary of the Company
(such businesses are individually and as a group hereinafter referred to as the
“Business”), provide services to, whether as an employee or consultant, own,
manage, operate, control, participate in or be connected with (as a stockholder,
partner, or any similar ownership interest) any corporation, firm, partnership,
joint venture, sole proprietorship or other entity which so competes with the
Business, except for the aforementioned 1% ownership of publicly traded
securities. The parties acknowledge that the manufacture, processing or
distribution of products sold in the retail supermarket or drugstore business
shall not, in and of itself constitute competition with the Business.

          (b) Nonsolicitation. During the Restricted Period, the Executive shall
not, without the prior written consent of the Company’s Board of Directors,
directly or indirectly (i) solicit in competition with the Business any person,
group or class of persons who at any time either during the Executive’s
employment with the Company have any business relationship with the Business,
the loss, diminution or moderation of which would likely be detrimental to the
Business (it being understood that such solicitation shall not include the
Executive’s utilization of any provider of services or products to the Business
in any business in which he may be engaged or employed other than the Business);
(ii) solicit or recruit, directly or indirectly, any employee or independent
contractor of the Company for the purpose of being employed by the Executive,
directly or indirectly, or by any competitor of the Company on behalf of which
the Executive is acting as an agent, representative or employee; (iii) solicit,
influence, or attempt to influence, for a purpose or in a manner that would
likely be materially detrimental to the Business, any provider of services or
products to the Business with respect to its relationship with the Business,
including, without limitation, any person or entity which has been a provider of
services or products to the Business during the Executive’s employment with the
Company, or take any action detrimental to the existing or prospective
relationships between the Business and any provider of services; or (iv) assist
or encourage any other person in carrying out, directly or indirectly, any
activity that would be prohibited by the provisions of this Section 6(b) if such
activity were carried out by the Executive, and, in particular, the Executive
agrees that he will not, directly or indirectly, induce any employee of the
Business to carry out any such activity.

5

          (c) Confidentiality. The Executive recognizes that the services he
performed for the Company are special, unique and extraordinary in that he has
acquired confidential information and trade secrets concerning the operations of
the Company Group the use or disclosure of which could cause the Company
substantial loss and damages which could not be readily calculated, and for
which no remedy at law would be adequate. Accordingly, the Executive covenants
and agrees with the Company that the Executive will not at any time, except with
the prior written consent of the Company, directly or indirectly, disclose any
secret or confidential information that the Executive learned by reason of his
association with the Company. The term “confidential information” includes,
without limitation, information not previously disclosed to the public or to the
trade by the Company’s management with respect to the Company or any of its
parent’s or subsidiaries’ business plans, prospects and opportunities, the
identity of any suppliers, proprietary information regarding customers,
operational strengths and weaknesses, trade secrets, know-how and other
intellectual property, systems, procedures, manuals, confidential reports,
product price lists, marketing plans or strategies, and financial information.

          7. Exclusive Property. The Executive confirms that all “confidential
information” (as such term is used in the Employment Agreement) is and shall
remain the exclusive property of the Company Group. All business records, papers
and documents kept or made by the Executive relating to the business of the
Company Group shall be and remain the property of the Company Group. The
Executive further confirms that, on or prior to the Termination Date, the
Executive surrendered to the Company all copies and extracts of any written
confidential information acquired or developed by the Executive during any such
employment, shareholding or association, and that the Executive has not removed
or taken from the premises of any member of the Company Group any written
confidential information or any copies or extracts thereof. Upon the request and
at the expense of the Company Group, the Executive shall promptly make all
disclosures, execute all instruments and papers and perform all acts reasonably
necessary to vest and confirm in the Company Group, fully and completely, all
rights created or contemplated by this Section 7.

6

          8. Certain Remedies.

          (a) Remedies. Without intending to limit the remedies available to the
Company Group, including, but not limited to, those set forth in Section 8(b)
hereof, the Executive agrees that a breach of any of the covenants contained in
this Agreement may result in material and irreparable injury to the Company
Group for which there is no adequate remedy at law, that it will not be possible
to measure damages for any such injuries precisely and that, in the event of
such a breach or threat thereof, any member of the Company Group shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining the Executive
from engaging in activities prohibited by the covenants contained in this
Agreement or such other relief as may be required specifically to enforce any of
the covenants contained in this Agreement. Such injunctive relief in any court
shall be available to the Company Group, upon proofs satisfactory to the court,
in lieu of, or prior to or pending determination in, any arbitration proceeding.

          (b) Cessation of Payments.

      (i) In the event that the Executive (A) files any charge, claim, demand,
action or arbitration with regard to the Executive’s employment, compensation or
termination of employment under any federal, state or local law, or an
arbitration under any industry regulatory entity, except in either case for a
claim for breach of this Agreement or failure to honor the obligations set forth
herein, or (B) breaches or has breached any of the covenants or representations
contained in this Agreement, the Company shall be entitled to cease making any
payments due hereunder.

      (ii) In the event the Beneficiary (as defined in the Supplemental
Retirement Agreement dated as of October 4, 2001 (the “SRA”) between the Company
and the Executive) becomes eligible to receive benefits under the SRA prior to
the second anniversary of the Employment End Date, the Company shall not be
obligated to commence the Supplemental Payments.

      (iii) In the event the Beneficiary becomes eligible to receive benefits
under the SRA on or after the second anniversary of the Employment End Date, the
Company shall be entitled to cease making the Supplemental Payments hereunder.

          9. Release.

7

          (a) General Release. In consideration of the payments and benefits
provided to the Executive under this Agreement and after consultation with
counsel, the Executive, and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Releasors”) hereby irrevocably and unconditionally releases and forever
discharges the Company Group and each of its respective officers, employees,
directors, shareholders and agents from any and all claims, actions, causes of
action, rights, judgments, obligations, damages, demands, accountings or
liabilities of whatever kind or character (collectively, “Claims”), including,
without limitation, any Claims under any federal, state, local or foreign law,
that the Releasors may have, or in the future may possess, arising out of
(i) the Executive’s employment relationship with and service as an employee,
officer or director of the Company Group, and the termination of such
relationship or service, (ii) the Employment Agreement, or (iii) any event,
condition, circumstance or obligation that occurred, existed or arose on or
prior to the date hereof; provided, however, that the release set forth in this
Section 9(a) shall not apply to (i) the obligations of the Company under this
Agreement and (ii) any indemnification rights the Executive may have in
accordance with the Company’s governance instruments or under any director and
officer liability insurance maintained by the Company with respect to
liabilities arising as a result of the Executive’s service as an officer and
employee of the Company. The Releasors further agree that the payments and
benefits described in this Agreement shall be in full satisfaction of any and
all Claims for payments or benefits, whether express or implied, that the
Releasors may have against the Company Group arising out of the Executive’s
employment relationship or the Executive’s service as an employee, officer and
director of the Company Group and the termination thereof.

          (b) Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to the Executive under this Agreement, the
Releasors hereby unconditionally release and forever discharge the Company
Group, and each of their respective officers, employees, directors, shareholders
and agents from any and all Claims that the Releasors may have as of the date
the Executive signs this Agreement arising under the Federal Age Discrimination
in Employment Act of 1967, as amended, and the applicable rules and regulations
promulgated thereunder (“ADEA”). By signing this Agreement, the Executive hereby
acknowledges and confirms the following: (i) the Executive was advised by the
Company in connection with his termination to consult with an attorney of his
choice prior to signing this Agreement and to have such attorney explain to the
Executive the terms of this Agreement, including, without limitation, the terms
relating to the Executive’s release of claims arising under ADEA and, the
Executive has in fact consulted with an attorney; (ii) the Executive was given a
period of not fewer than 21 days to consider the terms of this Agreement and to
consult with an attorney of his choosing with respect thereto; (iii) the
Executive is providing the release and discharge set forth in this Section 9(b)
only in exchange for consideration in addition to anything of value to which the
Executive is already entitled; and (iv) that the Executive knowingly and
voluntarily accepts the terms of this Agreement.

          (c) No Assignment. The Executive represents and warrants that he has
not assigned any of the Claims being released under this Section 9.

8

          (d) Claims. The Executive agrees that he has not instituted, assisted
or otherwise participated in connection with, any action, complaint, claim,
charge, grievance, arbitration, lawsuit, administrative agency proceeding, or
action at law or otherwise against any member of the Company Group or any of
their respective officers, employees, directors, shareholders or agents.

          10. Company Release. The Company Group and each of its respective
officers, employees, directors, shareholders and agents hereby irrevocably and
unconditionally release the Executive from any and all Claims arising from or in
connection with the Executive’s employment by the Company Group and/or
separation therefrom and/or the post-separation period thereafter up to and
including the date hereof; provided, however, that the release set forth in this
Section 10 shall not apply to Claims arising from or in connection with material
facts not known to the Company’s executives on the date hereof or to the
obligations of Executive under this Agreement.

          11. Miscellaneous.

          (a) Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties hereto with respect to the matters covered
hereby and supersedes and replaces any express or implied, written or oral,
prior agreement, plan or arrangement with respect to the terms of the
Executive’s employment and the termination thereof which the Executive may have
had with the Company Group, but excluding the Retirement Plans and, with respect
to the awards listed on Schedule A, the Equity Plan. Except as set forth in
Section 11(d) below, this Agreement may be amended only by a written document
signed by the parties hereto.

          (b) Withholding Taxes. Any payments made or benefits provided to the
Executive under this Agreement shall be reduced by the lowest applicable
withholding taxes.

          (c) Section 409A. If any provision of this Agreement contravenes
Section 409A of the Code, the regulations promulgated thereunder or any related
guidance issued by the U.S. Treasury Department, this Agreement shall be
reformed to maintain to the maximum extent practicable the original intent of
the provision without violating the requirements of Section 409A of the Code. In
addition, if the Company shall, with respect to any other employee of the
Company, amend any nonqualified deferred compensation plan (as defined in
Section 409A(d) of the Code) to comply with or to conform to the provisions of
Section 409A of the Code, the Company shall similarly amend any comparable such
plan with respect to the Executive.

          (d) Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New Jersey.

9

          (e) Waiver. The failure of any party to this Agreement to enforce any
of its terms, provisions or covenants shall not be construed as a waiver of the
same or of the right of such party to enforce the same. Waiver by any party
hereto of any breach or default by another party of any term or provision of
this Agreement shall not operate as a waiver of any other breach or default.

          (f) Severability. In the event that any one or more of the provisions
of this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Agreement shall
not in any way be affected or impaired thereby. Moreover, if any one or more of
the provisions contained in this Agreement shall be held to be excessively broad
as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.

          (g) Notices. Any notices required or made pursuant to this Agreement
shall be in writing and shall be deemed to have been given when delivered by
hand, sent by telecopier or mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to General Counsel, Pathmark
Stores, Inc., 200 Milik Street, Carteret, New Jersey 07008, telecopier: (732)
499-6891, or to the Executive at his current address on the books and records of
the Company, or to such other address as either party may furnish to the other
in writing in accordance with this Section 11(h). Notices of change of address
shall be effective only upon receipt.

          (h) Descriptive Headings. The paragraph headings contained herein are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

          (i) Counterparts. This Agreement may be executed in one or more
counterparts, which, together, shall constitute one and the same agreement.

          (j) Successors and Assigns. Except as otherwise provided herein, this
Agreement shall inure to the benefit of and be binding upon and enforceable by
and against the Executive and the Company and their respective successors and
assigns (and in the event of the Executive’s death, the Executive’s heirs). The
Company will require any successor (whether direct or indirect , by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company expressly to assume and to agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place; provided, however,
that no such assumption shall relieve the Company of its obligations hereunder.

10

          (k) Arbitration. Any dispute or controversy arising under this
Agreement that cannot be mutually resolved by the Executive and the Company
shall be settled exclusively by arbitration in accordance with the rules of the
American Arbitration Association in New Jersey before one arbitrator of
exemplary qualifications and stature, having due regard to the subject matter of
the dispute or controversy, who shall be selected jointly by the Executive and
the Company, or, if agreement on the selection of the arbitrator cannot be
reached, shall be selected by the American Arbitration Association; provided
that any arbitrator selected by the American Arbitration Association shall not,
without the consent of both the Executive and the Company, be affiliated with
the Executive or the Executive’s affiliates or the Company or its affiliates.
Judgment may be entered on the arbitrator’s award in a New Jersey State Court.
The arbitrator shall be empowered to enter an equitable decree mandating
specific enforcement of the terms of this Agreement. Each party shall bear its
own expenses incurred in any arbitration arising out of a dispute or controversy
under this Agreement. Notwithstanding any other provisions of this Section
11(l), in the event that any dispute or controversy arising with respect to the
payments or benefits under Section 2 hereof is referred to arbitration by the
Executive under this Section 11(l) to require the Company to provide such
payments or benefits, and the arbitrator enters an award in favor of the
Executive with respect thereto, the arbitrator shall also enter an award in
favor of the Executive and against the Company of reasonable attorneys’ fees and
costs.

          12. Revocation. This Agreement may be revoked by the Executive within
the seven-day period commencing on the date the Executive signs this Agreement
(the “Revocation Period”), and, accordingly, shall not become effective until
the day following the last day of the Revocation Period. In the event of any
such revocation by the Executive, all obligations of the parties under this
Agreement shall terminate and be of no further force and effect as of the date
of such revocation. No such revocation by the Executive shall be effective
unless it is in writing and signed by the Executive and received by the Company
prior to the expiration of the Revocation Period. The Executive shall have a
period of 21 days from the date hereof to consider this Agreement and to consult
with an attorney with respect thereto. If Executive does not sign this Agreement
during such twenty-one-day period, then, upon expiration of such period, this
Agreement shall be considered to have been withdrawn by the Company and shall be
void and without effect.

11

IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
set forth above and the Executive has executed this Agreement as of the date set
forth below (or, if the Executive does not include a date under the Executive’s
signature line, the date set forth shall be the date this Agreement, signed by
the Executive, is received by the Company).


PATHMARK STORES, INC.

By: /s/ John T. Standley
Name: John T. Standley
Title: Chief Executive Officer

          THE EXECUTIVE HEREBY ACKNOWLEDGES THAT THE EXECUTIVE HAS READ THIS
AGREEMENT, THAT THE EXECUTIVE FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS
CONTENTS, AND THAT THE EXECUTIVE HEREBY ENTERS INTO THIS AGREEMENT VOLUNTARILY
AND OF HIS OWN FREE WILL.

ACCEPTED AND AGREED:

/s/ Herbert Whitney
Herbert Whitney


Date: December 17, 2005

#32262

12

SCHEDULE A

Restricted Stock Unit

Grant Date Number of Shares   6/09/05 2,500

Stock Options

Grant Date Number of Shares Exercise Price   10/25/2000   32,000   $13.94  
03/29/2001  20,000  $17.25   10/05/2001  100,000  $22.35   09/12/02  28,000 
$11.70   10/28/2002  50,000  $  4.65   06/09/2005  12,500  $  8.60  